DETAILED ACTION

Response to Amendment/Arguments
	Claims 1-8 are currently pending.  New claims 7 and 8 have been added.  The previous objection the drawing is withdrawn.  The previous objection to the specification is withdrawn.  
Applicant’s arguments, see Remarks, filed 2/9/22, with respect to the rejection(s) of claim(s) 1-6 under USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new ground(s) of rejection are made in view of Yamada et al (US 2015/0171397).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397).
Regarding claims 1 and 4-6, Yamada et al discloses a battery separator comprising: a non-woven fabric having a thickness of 10 to 50 µm, the non-woven
3.5 µm; a basis weight is 3 to 20 g/m2; wherein example 8 shows a tensile strength in the MD direction that is 9.2 N/15 mm and a basis weight that is 15 g/m2 corresponding to a tensile strength per unit basis weight of 0.612 (N/15 mm)/(g/m2); wherein based upon the similarities between the Yamada nonwoven fabric and the present invention, one of ordinary skill in the art would have recognized that a tensile strength per unit basis weight in CD direction and MD direction that is 0.6 or more is an inherent characteristic of the Yamada nonwoven fabric; wherein an example of the thermoplastic resin is polyolefin-based resin such as PS or PP ([0047],[0058],[0068],[0069],[0148], [0149] and Table 1, Ex. 8, Table 2, Ex.29, Table 4, Ex. 8, Table 5, Ex. 29).
However, Yamada et al does not expressly teach a composite fiber of a core-sheath structure consisting of a core part and a sheath part covering the core part by fusion-bonding the sheath parts each other; the core part that is formed of a first polyolefin-based resin, the sheath part that is formed of a second polyolefin-based resin having a melting point lower than that of the first polyolefin-based resin (claim 1).
Yamada et al also discloses thermoplastic resin fibers such as a sheath-core yarn that can be used that is composed of a core and sheath in which the melting point of the thermoplastic resin of the sheath that is lower than the melting point of the thermoplastic resin of the core; wherein an example of the thermoplastic resin is polyolefin-based resin such as PS (first polyolefin-based resin: melting point=270°C) or PP (second polyolefin-based resin: melting point=160°C) ([0066]). 
prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a sheath-core yarn composed of a core and sheath in which the melting point of the thermoplastic resin (second polyolefin-based resin) of the sheath is lower than the melting point of the thermoplastic resin (first polyolefin-based resin) of the core.  In addition, the substitution of one known type of thermoplastic resin fibers for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Examiner’s note:  the Office takes the position that the “amount of strain, S, as calculated by a following formula (I) S (mm2) = (MD1 – MD0) x (CD0 – CD1) that is 50 mm2 or less wherein MD1 (mm) and CD1 (mm) are lengths in MD direction and CD direction respectively when a tensile stress of 20 N in MD direction is applied to a sample having an effective length in MD direction (MD0) of 100 mm and an effective length in CD direction (CD0) of 100 mm under an environment of a room temperature of 25°C and a humidity of 50% RH” and “a membrane resistance value measured by sandwiching the separator using aluminum plates that is 0.002 to 0.007 Ω/µm” are inherent characteristics of the Yamada non-woven fabric because Yamada teaches the .

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397) as applied to claim 1 above, and further in view of Konishi et al (US 2015/0255768) and Kida (US 2013/0017451).  
Regarding claim 2, Yamada et al does not expressly teach a first polyolefin-based resin that is a polypropylene resin and a second polyolefin-based resin that is a polyethylene resin.
Konishi et al discloses core-in sheath type fibers that has a core part that is polypropylene (first polyolefin-based resin) and a sheath part that is polyethylene (second polyolefin-based resin) ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada nonwoven fabric to include core-in sheath type fibers that has a core part that is polypropylene (first polyolefin-based resin) and a sheath part that is polyethylene (second polyolefin-based resin) in order to enhance the strength of the non-woven fabric ([0019]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use core-in sheath type fibers that has a core part that is polypropylene and a sheath part that is polyethylene.

Kida discloses a polyolefin-based conjugate fiber (composite fiber) that has a fiber strength of 4 cN/dTex or greater ([0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada/Konishi composite fiber to include a strength that is 4 cN/dTex or more in order to provide a fiber assembly having an excellent puncture strength ([0079]).  
Regarding claim 7, the Office takes the position that the Yamada/Konishi/Kida non-woven fabric inherently comprises composite fiber that has a heat shrinkage rate of 4 to 8% at 120°C because Yamada as modified by Konishi and Kida teaches the same core-sheath fiber, core material, sheath material, and strength as the present invention.
Regarding claim 8, Kida also discloses setting the fiber length to 3 to 20 mm for a non-woven fabric ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada/Konishi/Kida composite fiber to include a length of the composite fiber that is 0.7 mm or more and 3 mm or less because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397) in view of Shigematsu et al (US 6080471).  The Yamada reference is applied to claim 1 for reasons stated above.
However, Yamada et al does not expressly teach a maximum pore diameter that is 50 µm or less and an average pore diameter that is 5 to 25 µm.
	Shigematsu et al discloses a non-woven fabric that has a maximum pore diameter of not more than 50 µm and an average pore diameter of not more than 20 µm (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada non-woven fabric to include a maximum pore diameter that is 50 µm or less and an average pore diameter that is 20 µm or less in order to provide a separator capable of preventing active materials from transfer, and having distinguished electrolyte solution absorbability and retainability (Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397) in view of Watanabe et al (US 2019/0048528).  The Yamada reference is applied to claim 1 for reasons stated above.
However, Yamada et al does not expressly teach a tensile strength per unit basis weight in CD direction and MD direction that is 0.6 (N/15 mm)/(g/m2) or more.
	Watanabe et al discloses a porous sheet (non-woven fabric) that has a specific tensile strength of 2.0 N/15 mm or more, wherein the specific tensile strength is obtained by dividing the tensile strength by the basis weight ([0040]).  
2) or more in order to provide high tensile strength to improve its performance as a separator ([0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729